Citation Nr: 0819916	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-36 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
defective left ear hearing with postoperative residuals, 
mastoidectomy, and tympanoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to an evaluation in excess of 0 percent 
for defective left ear hearing.  The veteran was scheduled 
for an RO hearing in 2006, but failed to appear or indicate 
any desire to reschedule.  

On June 2, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.9000(c).  


FINDING OF FACT

The veteran has Level I hearing loss in his left ear.  
Hearing loss in his right ear is not service connected.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent for 
defective left ear hearing with postoperative residuals, 
mastoidectomy, and tympanoplasty has not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.85,  
4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  

The notification substantially complied with the specificity 
requirements of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims and also notified the 
veteran to submit evidence showing that his disability had 
worsened.  However, VA's duty to notify the veteran of the 
information and evidence necessary to substantiate the claim 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for defective left ear hearing with 
postoperative residuals, mastoidectomy, and tympanoplasty, as 
VA has obtained all relevant evidence, and as the appellant 
has demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, the veteran 
described in a VA examination dated in July 2006 how his 
defective left ear hearing with postoperative residuals, 
mastoidectomy, and tympanoplasty affects his daily life.  In 
November 2006 his representative cited the regulation 
governing application of the rating schedule, 38 C.F.R. 
§ 4.21, and the regulation discussing inadequate 
examinations, § 4.70.  These actions by the veteran indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process regarding the 
effect of the defective left ear hearing with postoperative 
residuals, mastoidectomy, and tympanoplasty on the veteran's 
daily life.  He also has shown he has at least general 
understanding of the diagnostic criteria for defective left 
ear hearing with postoperative residuals, mastoidectomy, and 
tympanoplasty. Additionally, he is represented by a service 
organization representative who is presumed to have knowledge 
of VA law and to have shared this knowledge with the veteran.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006).  As both 
actual knowledge of the veteran's procedural rights and the 
evidence necessary to substantiate the claim have been 
demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, no prejudice to 
the veteran will result from proceeding with adjudication 
without additional notice or process.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the defective left ear hearing with postoperative 
residuals, mastoidectomy, and tympanoplasty.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for defective left ear 
hearing with postoperative residuals, mastoidectomy, and 
tympanoplasty in January 1975, assigning a 0 percent 
evaluation effective July 1974.  

The veteran filed an increased rating claim in February 2005, 
asserting that the current severity of his condition entitles 
him to an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

On authorized evaluation in July 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
35
35
30
40
35


Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The examiner concluded that thresholds in the left ear showed 
moderate mixed hearing loss in the low and mid frequencies 
that dropped to moderately-severe to profound high frequency 
sensori-neural hearing loss at 6KHZ to 8KHZ.  The examiner 
described the claimant's speech word recognition scores as 
"excellent" at loud intensity levels.  

These audiological findings, when applied to the above cited 
rating criteria, translate to literal designations of Level I 
hearing in the left ear.  Since service connection only is in 
effect for the left ear, the non-service connected right ear 
also is assigned a Level I designation. See 38 C.F.R. § 
4.45(f).  These findings do not support the assignment of a 
rating higher than 0 percent under applicable regulations. 
See 38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  The 
veteran's acuity also does not fall under the exceptional 
patterns of hearing impairment, as pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not shown to be 55 decibels or more; or 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.86.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   However, there is no evidence of 
marked interference with employment solely due to the 
defective left ear hearing with postoperative residuals, 
mastoidectomy, and tympanoplasty.  The evidence also does not 
show any frequent periods of hospitalization due to defective 
left ear hearing with postoperative residuals, mastoidectomy, 
and tympanoplasty.  

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for left 
ear hearing loss is not warranted.




ORDER

Entitlement to an evaluation in excess of 0 percent for 
defective left ear hearing with postoperative residuals, 
mastoidectomy, and tympanoplasty is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


